  Case 18-81597       Doc 31    Filed 02/26/19 Entered 02/26/19 16:24:25            Desc Main
                                  Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

 In re:                                         )
                                                )
 PATEL, DIPAL                                   )   Bankruptcy Case No. 18-81597 TML
 PATEL, DHARMESHKUMAR                           )   Chapter 7
                                                )
 Debtor(s).                                     )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on February 26, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          PATEL, DIPAL
          PATEL, DHARMESHKUMAR
          4300 GLADSTONE DR
          LAKE IN THE HILLS, IL 60156

          TIMOTHY M HUGHES
          LAVELLE LAW LTD
          1933 N. Meacham Rd #600
          Schaumburg, IL 60173
          (Via ECF Electronic Transmission)

          Discover Bank
          Discover Products Inc
          PO Box 3025
          New Albany, OH 43054-3025

          First Colorado National Bank
          dba First Capital Bank
          1101 Perimeter Drive, Suite 505
          Schaumburg, IL 60173
  Case 18-81597        Doc 31   Filed 02/26/19 Entered 02/26/19 16:24:25   Desc Main
                                  Document     Page 2 of 2


         Ashley Funding Services, LLC its successors and
         assigns as assignee of Laboratory
         Corporation of America Holdings
         Resurgent Capital Services
         PO Box 10587
         Greenville, SC 29603-0587

/s/ Debbie M. Harris

JAMES E. STEVENS, Trustee
6833 Stalter Drive
Rockford, IL 61108
(815) 962-6611
jstevens@bslbv.com
